To His Excellency, Edward D. DiPrete, Governor of the State of Rhode Island, The Honorable Matthew J. Smith, Speaker of the Rhode Island House of Representatives, and The Honorable John C. Revens, Jr., Majority Leader of the Rhode Island Senate
We have received your request seeking the advice of the justices of this court as to whether the General Assembly may act on a joint resolution such as 85-S16 entitled “Joint Resolution Vacating the Judgeship of Chief Judge [sic] Joseph A. Bevilacqua” if the 1985 General Assembly session is reconvened pursuant to joint resolution 85-S1065 in light of the provisions of section 4 of article X of the Rhode Island Constitution, which states that “such resolution shall not be entertained at any other than the annual session for the election of public officers.”
Oral arguments, both pro and con, were heard by the justices on November 25, 1985. Realizing that time is of the essence in this situation, after consideration of the briefs and arguments presented to us, the undersigned justices are of the belief that your inquiry should be answered in the negative for reasons which will be detailed in a later response from the undersigned.
Respectfully submitted,
Joseph R. Weisberger
Florence K. Murray
Donald F. Shea
The undersigned justice will respond in the affirmative for reasons which will be detailed in a later response.
Thomas F. Kelleher